Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 13-25 are presented for examination.
The amendments and remarks filed on 12/22/20120 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 13-25is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Peterson-Braun (US 2010/0022608) in view of Beech et al. (9,138,482).
Peterson-Braun teaches the use of a NSAID in a pharmaceutical formulation for the treatment of cough. See the abstract and claim 17. The use of the claimed compound, flurbiprofen is taught in para [0031]. The concentration of NSAID is taught in table 1. The oral administration is taught in Para [0046]. The powder, granules, and liquid are taught in Para [0047. The oral administration causes the contact of the NSAA with the mucous of the throat. The treatment of dry cough is the expected effect of an agent being used for the treatment of cough in general in the absence of evidence to the contrary. Peterson-Braun differs from the claimed invention in the concentration of flurbiprofen. Beech etal. teaches a spray/aerosol of a nonsteroidal anti-inflammatory agent, which is flurbiprofen. See column 1, lines 5-9. The concentration of flurbiprofen is taught in column 2, line 55, Example 1 and claim 1. The treatment of conditions such as sore throat by directing spraying on the mucus is taught in claim 24. It would have been obvious to a person skilled in the art to incorporate the concentration of the claimed invention into the teachings of Petersen-Braun motivated by the teachings of the Beech et al., which teaches the use of flurbiprofen by topical administration to the mucus membrane directly at the claimed concentration as old and well known.  
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “ Thus the symptoms of nonproductive coughs are associated with disorders of the lower respiratory tract, viz., bronchi and cilia within the lungs. The compositions of Petersen are thus clearly directed to treatment of respiratory organs such as the lungs and bronchi - which are in the lower respiratory tract”.  It is the examiner’s position that all but one of the claims of the instant application are drawn to a composition.  Therefore, the use of flubiprofen to the mucous membrane of throat taught by beeach reads on the composition of the claimed invention.  Peterson is relied upon to show the antitussive effect of flurbiprofen.  There is no evidence of record that a compound being used for suppressing one type of .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617